Appeal by the defendant from a judgment of the Supreme Court, Queens County (Naro, J.), rendered March 31, 1988, convicting him of criminal sale of a controlled substance in the third degree and criminal facilitation in the fourth degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
We see no reason to disturb the sentence imposed (see, People v Suitte, 90 AD2d 80; see also, People v Ford, 143 AD2d 841; People v Napolitano, 138 AD2d 414). Brown, J. P., Hooper, Eiber and O’Brien, JJ., concur.